Motion Granted; Appeal Dismissed and Memorandum Opinion filed October
10, 2013.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00837-CR

                  CARVELL DANIEL DENMAN, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1331204

                 MEMORANDUM                      OPINION


      A written request to withdraw the notice of appeal in this case, personally
signed by appellant, has been filed with this Court. See Tex. R. App. P. 42.2.
Because this Court has not delivered an opinion, we grant appellant's request.

      Accordingly, we order the appeal dismissed. We direct the Clerk of the
Court to issue the mandate of the Court immediately.
                              PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                  2